Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 17-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 02/23/2022 has been fully considered and is sufficient to overcome previous rejection):
Regarding claim 17, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "generating a third averaged location point of the first tracking tag immediately after said generating the first and second averaged location points…and correcting the second object location based at least on the orientation of the tracked object" in combination with other limitations in the claims as defined by Applicants. 
Claims 18-21 depend from allowed claim 17 and therefore are also allowed.
Regarding claim 21, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "generating a fourth averaged location point of the first tracking tag immediately after said generating the first, second, and third averaged location points…and correcting the second object location point based at least on the orientation of the tracked object" in combination with other limitations in the claims as defined by Applicants. 
Claims 22 and 28-30 depend from allowed claim 21 and therefore is also allowed.
Regarding claim 23, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "generate a third average location point of the first tracking tag immediately after said generating the first and second averaged location 
	Claims 24-26 depend from allowed claim 23 and therefore are also allowed.
	Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 23, 2022